EXHIBIT 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT



This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
September 29, 2020, and is made by and between C&F Financial Corporation, a
Virginia corporation (“Company”), and the purchaser of the Subordinated Note (as
defined herein) identified on the signature page hereto (“Purchaser”).

RECITALS

WHEREAS, Company has requested that Purchaser purchase from Company a
Subordinated Note in the principal amount set forth on Purchaser’s signature
page (the “Subordinated Note Amount”), which amount is intended to meet the
qualifications for inclusion as Tier 2 Capital (as defined herein);

WHEREAS, Purchaser is an “accredited investor” as such term is defined by Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder (the “Securities Act”),
and/or a “qualified institutional buyer” as such term is defined in Rule 144A
promulgated under the Securities Act (“QIB”);

WHEREAS, the offer and sale of the Subordinated Note by Company is being made
pursuant to one or more available exemptions from the registration requirements
of the Securities Act, including Section 4(a)(2) of the Securities Act and the
provisions of Rule 506(b) of Regulation D promulgated thereunder; and

WHEREAS, Purchaser is willing to purchase from Company a Subordinated Note in
the Subordinated Note Amount in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Note.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

1.DEFINITIONS.
1.1Defined Terms.  The following capitalized terms generally used in this
Agreement and in the Subordinated Note have the meanings defined or referenced
below.  Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person (as defined herein), such
Person’s immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with said Person and their respective
Affiliates.

“Agreement” has the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------

“Articles” has the meaning set forth in Section 3.2.1.2.

“Bank” refers to Citizens and Farmers Bank, a Virginia-chartered non-member bank
with its principal place of business located in West Point, Virginia.

“Bank Holding Company Act” has the meaning set forth in Section 3.2.1.6.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Virginia are permitted or
required by any applicable law or executive order to close.

“Bylaws” has the meaning set forth in Section 3.2.1.2.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” means September 29, 2020.

“Common Stock” means Company’s common stock, $1.00 par value per share.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

“Company’s Reports” means the (i) Company’s annual report on Form 10-K for the
year ended December 31, 2019 filed with the SEC (as defined herein); (ii)
Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2020
filed with the SEC, (iii) Company’s Parent Company Only Financial Statements for
Small Holding Companies (FR Y-9SP) as of and for the year ended December 31,
2019 filed with the FRB (as defined herein), (iv) Bank’s consolidated reports of
condition and income (or call report) as of and for the year ended December 31,
2019 and the quarters ended March 31, 2020 and June 30, 2020 filed with the
Federal Financial Institutions Examination Council’s Central Data Repository,
and (v) Bank’s Part 363 Annual Report for the year ended December 31, 2019 filed
with the FDIC (as defined herein).

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials
(as defined herein).

“Control” (including the terms “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Disbursement” has the meaning set forth in Section 3.1.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Note.

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“Financial Advisor” means Piper Sandler & Co., independent financial advisor to
Company in connection with the transactions contemplated by this Agreement.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency (as defined
herein)) with jurisdiction over Company, Bank or any of their Subsidiaries.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
(as defined herein) and/or other applicable environmental laws, ordinances or
regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means:  (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary (as defined herein) of Company; and (ii) all
obligations secured by any lien on property owned by Company or any Subsidiary
whether or not such obligations shall have been assumed; provided, however,
Indebtedness shall not include deposits or other indebtedness created, incurred
or maintained in the ordinary course of Company’s or Bank’s business (including
without limitation federal funds purchased, advances

3



--------------------------------------------------------------------------------

from any Federal Home Loan Bank, secured deposits of municipalities, letters of
credit issued by Company or Bank, repurchase arrangements, interest rate swaps
and financing through the Paycheck Protection Program Liquidity Facility) and
consistent with customary banking practices and applicable laws and regulations.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property (as defined herein), including all
amendments, extensions, renewals, supplements, modifications, sublets and
assignments thereof and all separate letters or separate agreements relating
thereto.

“Material Adverse Effect” means any change or effect that (i) is or would be
reasonably likely to be material and adverse to the financial condition, results
of operations, business or assets of Company, Bank and/or their respective
Subsidiaries, or (ii) would materially impair the ability of Company, Bank
and/or their respective Subsidiaries to perform its respective obligations under
any of the Transaction Documents (as defined herein), or otherwise materially
impede the consummation of the transactions contemplated hereby or thereby;
provided, however, that “Material Adverse Effect” shall not be deemed to include
the impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company, Bank, or Purchaser, (4) pandemics, epidemics, disease
outbreaks, and other public health emergencies, including the Coronavirus
disease (COVID-19), (5) direct effects of compliance with this Agreement on the
operating performance of Company, Bank, or Purchaser, including expenses
incurred by Company, Bank, or Purchaser in consummating the transactions
contemplated by this Agreement, and (6) the effects of any action or omission
taken by Company or Bank with the prior written consent of Purchaser, and vice
versa, or as otherwise contemplated by this Agreement and the Subordinated Note.

“Maturity Date” means September 30, 2030.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” has the meaning set forth in the preamble hereto.

“QIB” has the meaning set forth in the Recitals.

“Regulation D” means Regulation D promulgated under the Securities Act.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged

4



--------------------------------------------------------------------------------

in the insurance of depository institution deposits, or any court,
administrative agency or commission or other authority, body or agency having
supervisory or regulatory authority with respect to Company, Bank or any of
their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note in the form attached as Exhibit
A hereto, as amended, restated, supplemented or modified from time to time, and
each Subordinated Note delivered in substitution or exchange for such
Subordinated Note (any one or more Subordinated Notes into which this
Subordinated Note may be subdivided, exchanged, or substituted in the future
referred to, collectively, with this Subordinated Note, as the “Subordinated
Notes”).

“Subordinated Note Amount” has the meaning set forth in the Recitals.

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, 12 C.F.R. Part 225, and 12 C.F.R. Part 250, as amended, modified and
supplemented and in effect from time to time or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

1.2Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement and the Subordinated
Note shall be deemed to be to such documents as amended, modified or restated
from time to time.  With respect to any reference in this Agreement to any
defined term, (i) if such defined term refers to a Person, then it shall also
mean all heirs, legal representatives and permitted successors and assigns of
such Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.
1.3Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.
2.SUBORDINATED DEBT.
2.1Certain Terms.  Subject to the terms and conditions herein contained, Company
proposes to issue and sell to Purchaser a Subordinated Note in an amount equal
to the Subordinated Note Amount.  Purchaser agrees to purchase the Subordinated
Note from Company on the Closing Date in accordance with the terms of, and
subject to the conditions and provisions set forth in, this

5



--------------------------------------------------------------------------------

Agreement and the Subordinated Note.  The Subordinated Note Amount shall be
disbursed in accordance with Section 3.1.  The Subordinated Note shall bear
interest per annum as set forth in the Subordinated Note.  The unpaid principal
balance of the Subordinated Note plus all accrued but unpaid interest thereon
shall be due and payable on the Maturity Date, or such earlier date on which
such amount shall become due and payable on account of (i) acceleration by
Purchaser in accordance with the terms of the Subordinated Note and this
Agreement or (ii) Company’s delivery of a notice of redemption or repayment in
accordance with the terms of the Subordinated Note.
2.2Subordination.  The Subordinated Note shall be subordinated in accordance
with the subordination provisions set forth therein.
2.3Maturity Date.  On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Note shall be repaid in full.  Company
acknowledges and agrees that Purchaser has not made any commitments, either
express or implied, to extend the terms of the Subordinated Note past its
Maturity Date, and shall not extend such terms beyond the Maturity Date unless
Company and Purchaser hereafter specifically otherwise agree in writing.
2.4Unsecured Obligations.  The obligations of Company to Purchaser under the
Subordinated Note shall be unsecured and not covered by a guarantee of Company
or any Affiliate of Company.
2.5The Closing.  The execution and delivery of the Transaction Documents (the
“Closing”) shall occur on the Closing Date at such place or time or on such
other date as the parties hereto may agree.
2.6Payments.  Company agrees that matters concerning payments and application of
payments shall be as set forth in this Agreement and in the Subordinated Note.
2.7Right of Offset.  Purchaser hereby expressly waives any right of offset
Purchaser may have against Company or any of its Subsidiaries.
2.8Use of Proceeds.  Company shall use the net proceeds from the sale of the
Subordinated Note for general corporate purposes which may include, without
limitation, supporting organic growth and supporting Bank’s regulatory capital
ratios.
3.DISBURSEMENT.
3.1Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company or waived by Purchaser
and Company has executed and delivered to Purchaser this Agreement and such
Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to Purchaser, Purchaser shall disburse the
Subordinated Note Amount, which is set forth on Purchaser’s signature page, in
immediately available funds to Company in exchange for a Subordinated Note with
a principal amount equal to such Subordinated Note Amount (the “Disbursement”).
 Company will deliver to Purchaser one or more certificates representing the
Subordinated Note in definitive form (or provide evidence of the same with the
original to be delivered by Company by overnight delivery on the next Business
Day in accordance with the delivery instructions of Purchaser), registered in
such names and denominations as Purchaser may request.

6



--------------------------------------------------------------------------------

3.2Conditions Precedent to Disbursement.  
3.2.1Conditions to Purchaser’s Obligation. The obligation of Purchaser to
consummate the purchase of the Subordinated Note to be purchased by it at
Closing and to effect the Disbursement is subject to the fulfillment of or
delivery by or at the direction of Company to Purchaser, on or prior to the
Closing Date, of each of the following (or written waiver by such Purchaser
prior to the Closing of such delivery):
3.2.1.1Transaction Documents.  This Agreement and the Subordinated Note
(collectively, the “Transaction Documents”), each duly authorized and executed
by Company.
3.2.1.2Authority Documents.

(a)A copy, certified by the Secretary or Assistant Secretary of Company, of the
articles of incorporation of Company and all amendments thereto as in effect as
of the Closing Date (the “Articles”);

(b)A certificate of good standing of Company issued by the State Corporation
Commission of the Commonwealth of Virginia;

(c)A copy, certified by the Secretary or Assistant Secretary, of the bylaws of
Company and all amendments thereto as in effect as of the Closing Date (the
“Bylaws”);

(d)A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors of Company, and any committee thereof,
authorizing the execution, delivery and performance of the Transaction
Documents;

(e)An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

(f)The opinion of Troutman Pepper Hamilton Sanders LLP, counsel to Company,
dated as of the Closing Date, substantially in the form set forth at Exhibit B
attached hereto addressed to Purchaser.

3.2.1.3Representations and Warranties.  The representations and warranties of
Company set forth in Section 4 of this Agreement that do not contain a “Material
Adverse Effect” qualification or other express materiality or similar
qualification shall have been true and correct as of the date hereof and shall
be true and correct as of the Closing Date, except

7



--------------------------------------------------------------------------------

where the failure of such representations and warranties to be so true and
correct does not have a Material Adverse Effect; provided, however, that
representations and warranties made as of a specified date need only be true and
correct as of such date.  The representations and warranties of Company set
forth in Section 4 of this Agreement that contain a “Material Adverse Effect”
qualification or any other express materiality or similar qualification shall
have been true and correct as of the date hereof and shall be true and correct
as of the Closing Date; provided, however, that representations and warranties
made as of a specified date need only be true and correct as of such date.
3.2.1.4Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by Company on or prior to the Closing Date shall have
been performed or complied with in all material respects.
3.2.1.5Other Requirements.  Such other additional information regarding Company,
Bank and any other Subsidiary of Company or Bank and their respective assets,
liabilities (including any liabilities arising from, or relating to, legal
proceedings) and contracts as Purchaser may reasonably require.
3.2.1.6Consents and Approvals. Company shall file any required applications,
filings and notices required in connection with this Agreement, as applicable,
with (i) the FRB (under the Bank Holding Company Act of 1956, as amended (“Bank
Holding Company Act”)), and (ii) the Bureau of Financial Institutions of the
State Corporation Commission of the Commonwealth of Virginia, and receive
approval of, or consent or nonobjection to, the foregoing applications, filings
and notices.
3.2.2Conditions to Company’s Obligation.  The obligation of Company to
consummate the sale of the Subordinated Note and to effect the Closing is
subject to delivery by Purchaser to Company of this Agreement, duly authorized
and executed by such Purchaser, and the purchase price from Purchaser in an
amount equal to the Subordinated Note Amount.
4.REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to Purchaser as follows:

4.1Organization and Authority.
4.1.1Organization Matters of Company and Its Subsidiaries.
4.1.1.1Company is a bank holding company registered with the FRB under the Bank
Holding Company Act.  Company is a business corporation validly existing and in
good standing under the laws of the Commonwealth of Virginia and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own its properties, and to perform its obligations
under the Transaction Documents.  Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.

8



--------------------------------------------------------------------------------

4.1.1.2The entities listed on Schedule 4.1.1.2 are the only direct or indirect
Subsidiaries of Company. Each Subsidiary of Company and Bank either has been
duly organized and is validly existing as a corporation or limited liability
company, or, in the case of Bank, has been duly chartered and is validly
existing and in good standing as a Virginia-chartered bank, in each case in good
standing under the laws of the jurisdiction of its incorporation or formation,
has corporate or limited liability company power and authority to own, lease and
operate its properties and to conduct its business and is duly qualified as a
foreign entity to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.
 All of the issued and outstanding shares of capital stock or other equity
interests in each Subsidiary of Company have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by Company, directly or
through Subsidiaries of Company, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim; none of the outstanding shares of
capital stock of, or other equity interests in, any Subsidiary of Company were
issued in violation of the preemptive or similar rights of any security holder
of such Subsidiary of Company or any other Person.
4.1.1.3The deposit accounts of Bank are insured by the FDIC up to applicable
limits. Neither Company nor Bank has received any notice or other information
indicating that Bank is not an “insured depository institution” as defined in 12
U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of Bank as an FDIC-insured institution.
 Company and its Subsidiaries have made payment of all franchise and similar
taxes in all of the respective jurisdictions in which they are incorporated,
chartered or qualified, except for any such taxes (i) where the failure to pay
such taxes will not have a Material Adverse Effect, (ii) the validity of which
is being contested in good faith or (iii) for which proper reserves have been
set aside on the books of Company or any applicable Subsidiary of Company, as
the case may be.
4.1.2Capital Stock and Related Matters.  The Articles authorize Company to issue
11,000,000 shares of capital stock, 8,000,000 of which shares are classified as
Common Stock and 3,000,000 of which shares are classified as preferred stock.
 As of the date of this Agreement, there are 3,648,518 shares of Common Stock
issued and outstanding and no shares of Company’s preferred stock issued and
outstanding.  All of the outstanding capital stock of Bank is owned beneficially
and of record by Company and has been duly authorized and validly issued and is
fully paid and non-assessable. All of the outstanding capital stock of Company
has been duly authorized and validly issued and is fully paid and
non-assessable.  There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the capital stock of Company or obligating Company to grant, extend or enter
into any such agreement or commitment to any Person other than Company except
pursuant to Company’s equity incentive plans duly adopted by Company’s Board of
Directors.
4.2No Impediment to Transactions.
4.2.1Transaction is Legal and Authorized.  The issuance of the Subordinated
Note, the borrowing of the Subordinated Note Amount, the execution of the
Transaction

9



--------------------------------------------------------------------------------

Documents and compliance by Company with all of the provisions of the
Transaction Documents are within the corporate and other powers of Company.  
4.2.2Agreement.  This Agreement has been duly authorized, executed and delivered
by Company, and, assuming due authorization, execution and delivery by
Purchaser, constitutes the legal, valid and binding obligation of Company,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.
4.2.3Subordinated Note.  The Subordinated Note has been duly authorized by
Company and when executed by Company and issued, delivered to and paid for by
Purchaser in accordance with the terms of the Agreement, will have been duly
executed, issued and delivered, and will constitute a legal, valid and binding
obligation of Company, enforceable in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles.
4.2.4Exemption from Registration.  Neither Company, nor any of its Subsidiaries
or Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Subordinated Note.
 Assuming the accuracy of the representations and warranties of Purchaser set
forth in this Agreement, the Subordinated Note will be issued in a transaction
exempt from the registration requirements of the Securities Act.  
4.2.5No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
 (1) the Articles or Bylaws; (2) any of the terms, obligations, covenants,
conditions or provisions of any corporate restriction or of any contract,
agreement, indenture, mortgage, deed of trust, pledge, bank loan or credit
agreement, or any other agreement or instrument to which Company or Bank, as
applicable, is now a party or by which it or any of its properties may be bound
or affected; (3) any judgment, order, writ, injunction, decree or demand of any
court, arbitrator, grand jury, or Governmental Agency applicable to Company or
Bank; or (4) any statute, rule or regulation applicable to Company, except, in
the case of items (2), (3) or (4), for such violations and conflicts that would
not reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect, or (ii) result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any property or asset of Company,
Bank or any of their Subsidiaries.  Neither Company, Bank nor any of their
Subsidiaries are in default in the performance, observance or fulfillment of any
of the terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which Company, Bank or any of their Subsidiaries, as
applicable, is a party or by which Company, Bank or any of their Subsidiaries,
as applicable, or any of their properties may be bound or affected, except, in
each case, only such defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect.

10



--------------------------------------------------------------------------------

4.2.6Governmental Consent.  Except as contemplated under Section 3.2.1.6. above,
no governmental orders, permissions, consents, approvals or authorizations are
required to be obtained by Company that have not been obtained, and no
registrations or declarations are required to be filed by Company that have not
been filed in connection with, or, in contemplation of, the execution and
delivery of, and performance under, the Transaction Documents, except for
applicable requirements, if any, of the Securities Act, the Exchange Act or
state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.  Company and Bank have
received from the Regulatory Agencies any required approval of, or consent or
nonobjection to, the issuance and sale of the Subordinated Note contemplated by
this Agreement.
4.3Possession of Licenses and Permits.  Company, Bank and their Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect; Company and each Subsidiary of
Company are in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, individually or in
the aggregate, have a Material Adverse Effect; all of the Governmental Licenses
are valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not have a Material Adverse Effect; and neither Company
nor any Subsidiary of Company has received any notice of proceedings relating to
the revocation or modification of any such Governmental Licenses.
4.4Financial Condition.
4.4.1Company Financial Statements.  The financial statements of Company included
in Company’s Reports (including the related notes, where applicable), which have
been provided to or are publicly available to Purchaser (i) have been prepared
from, and are in accordance with, the books and records of Company or Bank, as
applicable; (ii) fairly present in all material respects the results of
operations, cash flows, changes in stockholders’ equity and financial position
of Company and its consolidated Subsidiaries, for the respective fiscal periods
or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (iii) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements as applicable, with respect thereto; and (iv) have been prepared in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto.  The
books and records of Company and Bank have been, and are being, maintained in
all material respects in accordance with GAAP and any other applicable legal and
accounting requirements. Neither Company nor Bank has any material liability of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due), except for those liabilities that are reflected
or reserved against on the consolidated balance sheet (or notes thereto) of
Company contained in Company’s Reports for Company’s most recently completed
quarterly or annual fiscal period, as applicable, and for liabilities incurred
in the ordinary course of business consistent with past practice or in
connection with this Agreement and the transactions contemplated hereby.

11



--------------------------------------------------------------------------------

4.4.2Absence of Default.  Since December  31, 2019, no event has occurred which
either of itself or with the lapse of time or the giving of notice or both,
would give any creditor of Company the right to accelerate the maturity of any
material Indebtedness of Company.  Company is not in default under any other
Lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, non-compliance with which could
reasonably be expected to result in a Material Adverse Effect.
4.4.3Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and  is solvent and able to pay its debts as they mature.  No transfer
of property is being made and no Indebtedness is being incurred in connection
with the transactions contemplated by this Agreement with the intent to hinder,
delay or defraud either present or future creditors of Company or any Subsidiary
of Company.
4.4.4Ownership of Property.  Company, Bank and each of their Subsidiaries have
good and marketable title as to all real property owned by such entity and good
title to all assets and properties owned by Company and such Subsidiary in the
conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent consolidated balance sheet of Company contained in Company’s Reports
or acquired subsequent thereto (except to the extent that such assets and
properties have been disposed of in the ordinary course of business, since the
date of such consolidated balance sheet), subject to no encumbrances, liens,
mortgages, security interests or pledges, except (i) those items which secure
liabilities for public deposits or statutory obligations or any discount with,
borrowing from or other obligations to the Federal Home Loan Bank or FRB,
inter-bank credit facilities, reverse repurchase agreements or any transaction
by Bank acting in a fiduciary capacity, (ii) statutory liens for amounts not yet
due or delinquent or that are being contested in good faith and (iii) such liens
that do not, individually or in the aggregate, materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Company, Bank or any of their Subsidiaries.
 Company, Bank and each of their Subsidiaries, as lessee, has the right under
valid and existing Leases of real and personal properties that are material to
Company or such Subsidiary, as applicable, in the conduct of its business to
occupy or use all such properties as presently occupied and used by it.  Such
existing Leases and commitments to Lease constitute or will constitute operating
Leases for both tax and financial accounting purposes except as otherwise
disclosed in the Company’s Reports and the Lease expense and minimum rental
commitments with respect to such Leases and Lease commitments are as disclosed
in all material respects in the Company’s Reports.
4.5No Material Adverse Change.  Since December 31, 2019, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.  
4.6Legal Matters.
4.6.1Compliance with Law.  Company, Bank and each of their Subsidiaries (i) have
complied with and (ii) are not under investigation with respect to, and, to
Company’s knowledge, have not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or

12



--------------------------------------------------------------------------------

foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of its business or the ownership of its
properties, except where any such failure to comply or violation would not
reasonably be expected to have a Material Adverse Effect.  Company, Bank and
each of their Subsidiaries are in compliance with, and at all times prior to the
date hereof have been in compliance with, (x) all statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
Governmental Agency, applicable to it, and (y) their own privacy policies and
written commitments to their respective customers, consumers and employees,
concerning data protection, the privacy and security of personal data, and the
nonpublic personal information of their respective customers, consumers and
employees, in each case except where any such failure to comply, would not
result, individually or in the aggregate, in a Material Adverse Effect.  At no
time during the two years prior to the date hereof has Company, Bank or any of
their Subsidiaries received any notice asserting any violations of any of the
foregoing, except for any violations that (A) have been resolved or (B) that
have not had, and are not reasonably expected to have, a Material Adverse
Effect.
4.6.2Regulatory Enforcement Actions.  Company and its Subsidiaries are in
compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, the failure
to comply with which would have a Material Adverse Effect.  None of Company, its
Subsidiaries, nor any of their respective officers or directors is now operating
under any restrictions, agreements, memoranda, commitment letter, supervisory
letter or similar regulatory correspondence, or other commitments (other than
restrictions of general application) imposed by any Governmental Agency, nor
are, to Company’s knowledge, (i) any such restrictions threatened, (ii) any
agreements, memoranda, commitment letters, supervisory letters or similar
regulatory correspondence, or other commitments being sought by any Governmental
Agency, or (iii) any legal or regulatory violations previously identified by, or
penalties or other remedial action previously imposed by, any Governmental
Agency that remain unresolved.
4.6.3Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company, Bank or any of their Subsidiaries at law or in equity or before or by
any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect or affect issuance or payment of the Subordinated Note; and
neither Company, Bank nor any of their Subsidiaries is a party to or named as
subject to the provisions of any order, writ, injunction, or decree of, or any
written agreement with, any court, commission, board or agency, domestic or
foreign, that either separately or in the aggregate, will have a Material
Adverse Effect.
4.6.4Environmental.  No Property is or, to Company’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials, and neither Company, Bank nor any of their Subsidiaries have engaged
in such activities.  There are no claims or actions pending or, to Company’s
knowledge, threatened against Company, Bank or any of their Subsidiaries by any
Governmental Agency or by any other Person relating to any Hazardous Materials
or pursuant to any Hazardous Materials Law.

13



--------------------------------------------------------------------------------

4.6.5Brokerage Commissions.  Except for fees payable to its Financial Advisor,
neither Company nor any Affiliate of Company is obligated to pay any brokerage
commission or finder’s fee to any Person in connection with the transactions
contemplated by this Agreement.
4.6.6Investment Company Act.  Neither Company, Bank nor any of their
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
4.7No Material Misstatement or Omission.  None of the representations,
warranties, covenants and agreements contained in this Agreement or in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances when made or furnished to Purchaser.
4.8Internal Accounting Controls.  Each of Company and Bank has established and
maintains a system of internal control over financial reporting that pertains to
the maintenance of records that accurately and fairly reflect the transactions
and dispositions of Company’s assets (on a consolidated basis), provides
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP and that Company’s
and Bank’s receipts and expenditures are being made only in accordance with
authorizations of Company management and Board of Directors, and provides
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of assets of Company on a consolidated basis
that could have a Material Adverse Effect.  Such internal control over financial
reporting is effective to provide reasonable assurance regarding the reliability
of Company’s financial reporting and the preparation of Company’s financial
statements for external purposes in accordance with GAAP.  Since December 31,
2019, there has not been and there currently is not (i) any significant
deficiency or material weakness in the design or operation of Company’s internal
control over financial reporting which is reasonably likely to adversely affect
its ability to record, process, summarize and report financial information, or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in Company’s or Bank’s internal control over financial
reporting.  Company (A) has implemented and maintains disclosure controls and
procedures reasonably designed and maintained to ensure that material
information relating to Company is made known to the Chief Executive Officer and
the Chief Financial Officer of Company by others within Company and (B) has
disclosed, based on its most recent evaluation prior to the date hereof, to
Company’s outside auditors and the audit committee of Company’s Board of
Directors any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting which are reasonably
likely to adversely affect Company’s internal controls over financial reporting.
 Such disclosure controls and procedures are effective for the purposes for
which they were established.
4.9Tax Matters.  Company and Bank have (i) filed all material foreign, U.S.
federal, state and local tax returns, information returns and similar reports
that they are required to file (taking into account extensions) with
governmental tax agencies, and all such tax returns are true, correct and
complete in all material respects, and (ii) paid all material taxes required to
be paid by them (taking into account extensions) and any other material tax
assessment, fine or penalty levied

14



--------------------------------------------------------------------------------

against them other than taxes (x) currently payable without penalty or interest,
or (y) being contested in good faith by appropriate proceedings.
4.10Exempt Offering.  Assuming the accuracy of Purchaser’s representations and
warranties set forth in this Agreement, no registration under the Securities Act
is required for the offer and sale of the Subordinated Note by Company to
Purchaser.
4.11Representations and Warranties Generally.  The representations and
warranties of Company set forth in this Agreement and in any certificate or
other document delivered to Purchaser by or on behalf of Company, Bank or any of
their Subsidiaries pursuant to or in connection with this Agreement that do not
contain a “Material Adverse Effect” qualification or other express materiality
or similar qualification are true and correct as of the date hereof and as of
the Closing Date, except where the failure of such representations and
warranties to be so true and correct does not have a Material Adverse Effect;
provided, however, that any such representations and warranties made as of a
specified date need only be true and correct as of such date.  The
representations and warranties of Company set forth in this Agreement and in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement that contain a “Material Adverse Effect” qualification or any other
express materiality or similar qualification are true and correct as of the date
hereof and as of the Closing Date; provided, however, that any such
representations and warranties made as of a specified date need only be true and
correct as of such date.  
5.GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with Purchaser as follows:

5.1Compliance with Transaction Documents.  Company shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
5.2Affiliate Transactions.  Company shall not itself, nor shall it cause, permit
or allow any of its Subsidiaries to enter into any transaction, including the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of Company except in the ordinary course of business and pursuant to
the reasonable requirements of Company’s or such Affiliate’s business and upon
terms consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Company or such Affiliate than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.
5.3Compliance with Laws.
5.3.1Generally.  Company shall comply and cause Bank and each of their other
Subsidiaries to comply in all material respects with all applicable statutes,
rules, regulations, orders and restrictions in respect of the conduct of its
business and the ownership of its properties,

15



--------------------------------------------------------------------------------

except, in each case, where such noncompliance would not reasonably be expected
to have a Material Adverse Effect.
5.3.2Regulated Activities.  Company shall not itself, nor shall it cause, permit
or allow Bank or any of their Subsidiaries to (i) engage in any business or
activity not permitted by all applicable laws and regulations, except where such
business or activity would not reasonably be expected to have a Material Adverse
Effect or (ii) make any loan or advance secured by the capital stock of another
bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.
5.3.3Taxes.  Company shall, and shall cause Bank and any of their Subsidiaries
to, promptly pay and discharge (i) all taxes, assessments and other governmental
charges imposed upon Company, Bank or any of their Subsidiaries or upon the
income, profits, or property of Company, Bank or any of their Subsidiaries and
(ii) all claims for labor, material or supplies that, if unpaid, might by law
become a lien or charge upon the property of Company, Bank or any of their
Subsidiaries.  Notwithstanding the foregoing, none of Company, Bank or any of
their Subsidiaries shall be required to pay any such tax, assessment, charge or
claim, so long as the validity thereof is being contested in good faith by
appropriate proceedings, and appropriate reserves therefor shall be maintained
on the books of Company, Bank and such other Subsidiary.
5.3.4Corporate Existence.  Company will do or cause to be done all things
necessary to preserve and keep in full force and effect: (i) the corporate
existence of Company; (ii) the existence (corporate or other) of each Subsidiary
of Company and Bank; and (iii) the rights (constituent governing documents and
statutory), licenses and franchises of Company and each subsidiary of Company
and Bank; provided, however, that Company will not be required to preserve the
existence (corporate or other) of any of its subsidiaries (other than Bank) or
any such right, license or franchise of Company or any of its subsidiaries
(other than Bank) if the Board of Directors of Company determines that the
preservation thereof is no longer desirable in the conduct of the business of
Company and its subsidiaries taken as a whole and that the loss thereof will not
be disadvantageous in any material respect to Purchaser.
5.3.5Dividends, Payments, and Guarantees During Event of Default.  Upon the
occurrence of an Event of Default (as defined under the Subordinated Note),
until such Event of Default is cured by Company or waived by Purchaser in
accordance with Section 17 of the Subordinated Notes, Company shall not, except
as may be required by any federal or state Governmental Agency, (a) declare or
pay any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock; (b) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Note, other than: (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of Company’s Common Stock; (ii)
any declaration of a non-cash dividend in connection with the implementation of
a shareholders’ rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of Company’s capital stock or the
exchange or conversion of one class or series of Company’s capital stock for
another class or series of

16



--------------------------------------------------------------------------------

Company’s capital stock; (iv) the purchase of fractional interests in shares of
Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged; or (v)
purchases of any class of Company’s Common Stock related to the issuance of
Common Stock or rights under any benefit plans for Company’s directors, officers
or employees or any of Company’s dividend reinvestment plans (including any
repurchases or acquisitions in connection with the forfeiture of any stock
award, cashless or net exercise of any option, or acceptance of Common Stock in
lieu of an award recipient’s tax obligations under any equity award).
5.3.6Tier 2 Capital.  If all or any portion of the Subordinated Note ceases to
qualify for inclusion as Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Note, Company will
immediately notify Purchaser, and thereafter, Company and Purchaser will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Note to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Section 5.3.6 shall limit Company’s
right to redeem the Subordinated Note upon the occurrence of a Tier 2 Capital
Event (as defined in the Subordinated Note) pursuant to Section 4(a) or Section
4(b) of the Subordinated Note.
5.3.7Environmental Matters. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, Company shall:
(a) exercise, and cause Bank and each of their Subsidiaries to exercise,
commercially reasonable efforts in order to comply in all material respects with
all Hazardous Materials Laws; and (b) promptly take any and all necessary
remedial action in connection with any Condition or Release or threatened
Condition or Release on, under or about any Property in order to comply in all
material respects with all applicable Hazardous Materials Laws; provided,
however, that Company shall not be deemed to be in breach of the foregoing
covenant if and to the extent it has not taken such remedial actions due to (x)
its diligent pursuit of an available statutory or administrative exemption from
compliance with the relevant Hazardous Materials Law from the appropriate
Governmental Agency (and no penalties for non-compliance with the relevant
Hazardous Materials Law(s) shall accrue as a result of such non-compliance,
without rebate or waiver if such exemption or waiver is granted), or (y) is
actively and diligently contesting in good faith any Governmental Agency’s
order, determination or decree with respect to the applicability or
interpretation of any such relevant Hazardous Materials Law and/or the actions
required under such laws or regulations in respect of such Condition or Release.
In the event Company, Bank or any other Subsidiary of Company or Bank undertakes
any remedial action with respect to such Hazardous Material on, under or about
any Property, Company, Bank or such other Subsidiary shall conduct and complete
such remedial action in compliance with all applicable Hazardous Materials Laws
and in accordance with the policies, orders and directives of all Governmental
Agencies.
5.4Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall Purchaser, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchaser shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company

17



--------------------------------------------------------------------------------

5.5Rule 144A Information.  While the Subordinated Note remains a “restricted
security” within the meaning of the Securities Act, Company will make available,
upon request, to any seller of such Subordinated Note the information specified
in Rule 144A(d)(4) under the Securities Act, unless Company is then subject to
Section 13 or 15(d) of the Exchange Act.
6.REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.

Purchaser hereby represents and warrants to Company, and covenants with Company,
as follows:

6.1Legal Power and Authority.  Purchaser has all necessary power and authority
to execute, deliver and perform Purchaser’s obligations under this Agreement and
to consummate the transactions contemplated hereby.  Purchaser is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation.
6.2Authorization and Execution.  The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
Purchaser, and this Agreement has been duly authorized, executed and delivered,
and, assuming due authorization, execution and delivery by Company, is a legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
6.3No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) Purchaser’s organizational documents, (ii) any agreement to which
Purchaser is party, (iii) any law applicable to Purchaser or (iv) any order,
writ, judgment, injunction, decree, determination or award binding upon or
affecting Purchaser.
6.4Purchase for Investment.  Purchaser is purchasing the Subordinated Note for
Purchaser’s own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same.
 Purchaser has no present or contemplated agreement, undertaking, arrangement,
obligation, Indebtedness or commitment providing for, or which is likely to
compel, a disposition of the Subordinated Note in any manner.
6.5Institutional Accredited Investor.  Purchaser is and will be on the Closing
Date (i) an institutional “accredited investor” as such term is defined in Rule
501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and (7)
of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total assets
and/or (ii) a QIB.
6.6Financial and Business Sophistication.  Purchaser has such knowledge and
experience in financial and business matters that Purchaser is capable of
evaluating the merits and risks of Purchaser’s prospective investment in the
Subordinated Note.  Purchaser has relied solely upon Purchaser’s own knowledge
of, and/or the advice of Purchaser’s own legal, financial or other advisors with
regard to, the legal, financial, tax and other considerations involved in
deciding to invest in the Subordinated Note.

18



--------------------------------------------------------------------------------

6.7Ability to Bear Economic Risk of Investment.  Purchaser recognizes that an
investment in the Subordinated Note involves substantial risk.  Purchaser has
the ability to bear the economic risk of Purchaser’s prospective investment in
the Subordinated Note, including the ability to hold the Subordinated Note
indefinitely, and further including the ability to bear a complete loss of all
of Purchaser’s investment in Company.
6.8Information.  Purchaser acknowledges that: (i) Purchaser is not being
provided with the disclosures that would be required if the offer and sale of
the Subordinated Note were registered under the Securities Act, nor is Purchaser
being provided with any offering circular or prospectus prepared in connection
with the offer and sale of the Subordinated Note; (ii) Purchaser has conducted
Purchaser’s own examination of Company and the terms of the Subordinated Note to
the extent Purchaser deems necessary to make Purchaser’s decision to invest in
the Subordinated Note; (iii) Purchaser has availed itself of publicly available
financial and other information concerning Company to the extent Purchaser deems
necessary to make Purchaser’s decision to purchase the Subordinated Note; and
(iv) Purchaser has not received or relied on any form of general solicitation or
general advertising (within the meaning of Regulation D) from Company or any
party acting on Company’s behalf in connection with the offer and purchase of
the Subordinated Note.  
6.9Access to Information.  Purchaser acknowledges that Purchaser and Purchaser’s
advisors have been furnished with all materials relating to the business,
finances and operations of Company that have been requested by Purchaser and
Purchaser’s advisors and have been given the opportunity to ask questions of,
and to receive answers from, Persons acting on behalf of Company concerning
terms and conditions of the transactions contemplated by this Agreement in order
to make an informed and voluntary decision to enter into this Agreement.
6.10Investment Decision.  Purchaser has made Purchaser’s own investment decision
based upon Purchaser’s own judgment, due diligence, and advice from such
advisors as Purchaser has deemed necessary and not upon any view expressed by
any other Person, including the Financial Advisor.  Neither such inquiries nor
any other due diligence investigations conducted by it or its advisors or
representatives, if any, shall modify, amend or affect its right to rely on
Company’s representations and warranties contained herein.  Purchaser is not
relying upon, and has not relied upon, any advice, statement, representation or
warranty made by any Person by or on behalf of Company, including the Financial
Advisor, except for the express statements, representations and warranties of
Company made or contained in this Agreement.  Furthermore, Purchaser
acknowledges that (i) the Financial Advisor has not performed any due diligence
review on behalf of Purchaser and (ii) nothing in this Agreement or any other
materials presented by or on behalf of Company to Purchaser in connection with
the purchase of the Subordinated Note constitutes legal, tax or investment
advice.
6.11Private Placement; No Registration; Restricted Legends.  Purchaser
understands and acknowledges that the Subordinated Note comes within the
definition of “restricted securities” under Rule 144 of the Securities Act and
is being sold by Company without registration under the Securities Act in
reliance on the exemption from federal registration set forth in Section 4(a)(2)
of the Securities Act or any state securities laws, and accordingly, may be
resold, pledged or otherwise transferred only in compliance with the
registration requirements of federal and state securities laws or if exemptions
from the Securities Act and applicable state securities

19



--------------------------------------------------------------------------------

laws are available to Purchaser.  Purchaser is not subscribing for the
Subordinated Note as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or presented at any seminar or
meeting. Purchaser further acknowledges and agrees that all certificates or
other instruments representing the Subordinated Note will bear the restrictive
legend set forth in the form of Subordinated Note.  Purchaser further
acknowledges Purchaser’s primary responsibilities under the Securities Act and,
accordingly, will not sell or otherwise transfer the Subordinated Note or any
interest therein without complying with the requirements of the Securities Act
and the rules and regulations promulgated thereunder and the requirements set
forth in this Agreement. Neither Company nor its Financial Advisor have or has
made or are or is making any representation, warranty or covenant, express or
implied, as to the availability of any exemption from registration under the
Securities Act or any applicable state securities laws for the resale, pledge or
other transfer of the Subordinated Note, or that the Subordinated Note purchased
by Purchaser will ever be able to be lawfully resold, pledged or otherwise
transferred.
6.12Role of Financial Advisor.  Purchaser will purchase the Subordinated Note
directly from Company and not from the Financial Advisor, and Purchaser
understands that neither the Financial Advisor nor any other broker or dealer
has any obligation to make a market in the Subordinated Note. Purchaser
understands that the Financial Advisor has acted solely as a financial advisor
to Company and not as placement agent or underwriter in connection with offer
and sale of the Subordinated Note.
6.13Tier 2 Capital.  If all or any portion of the Subordinated Note ceases to
qualify for inclusion as Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Note, Company will
immediately notify Purchaser, and thereafter, Company and Purchaser will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Note to qualify as Tier 2 Capital; provided,
however, that nothing contained in this Section 6.13 shall limit Company’s right
to redeem the Subordinated Note upon the occurrence of a Tier 2 Capital Event
pursuant to Section 4(a) or Section 4(b) of the Subordinated Note.
6.14Accuracy of Representations.  Purchaser understands that Company is relying
and will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements in connection with the transactions contemplated
by this Agreement, and agrees that if any of the representations or
acknowledgements made by it are no longer accurate as of the Closing Date, or if
any of the agreements made by it are breached on or prior to the Closing Date,
it shall promptly notify Company.
7.MISCELLANEOUS.
7.1Prohibition on Assignment by Company.  Except as described in Section 8(b) of
the Subordinated Note, Company may not assign, transfer or delegate any of its
rights or obligations under this Agreement or the Subordinated Note without the
prior written consent of Purchaser.  In addition, in accordance with the terms
of the Subordinated Note, any transfer of such Subordinated Note must be made in
accordance with the Assignment Form attached thereto and the requirements and
restrictions thereof.  

20



--------------------------------------------------------------------------------

7.2Time of the Essence.  Time is of the essence with respect to this Agreement.
7.3Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the prior written consent of Purchaser.  Notwithstanding
the foregoing, Company may amend or supplement the Subordinated Notes without
the consent of Purchaser to cure any ambiguity, defect or inconsistency or to
provide for uncertificated Subordinated Notes in addition to or in place of
certificated Subordinated Notes, or to make any change that does not adversely
affect the rights of Purchaser.  No failure to exercise or delay in exercising,
by Purchaser, of any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right or remedy provided by law.  The rights and remedies provided in this
Agreement are cumulative and not exclusive of any right or remedy provided at
law or in equity.  No notice or demand on Company in any case shall, in and of
itself, entitle Company to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Purchaser to any
other or further action in any circumstances without notice or demand.  No
consent or waiver, express or implied, by Purchaser to or of any breach or
default by Company in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Company
hereunder.  Failure on the part of Purchaser to complain of any acts or failure
to act or to declare an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by Purchaser of its rights hereunder or
impair any rights, powers or remedies on account of any breach or default by
Company.
7.4Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
 Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.5Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next Business Day delivery, addressed:

if to Company:

C&F Financial Corporation
3600 La Grange Parkway
Toano, Virginia 23168
Attention: Thomas F. Cherry
   President & Chief Executive Officer

21



--------------------------------------------------------------------------------

with a copy to:

Troutman Pepper Hamilton Sanders LLP
1001 Haxall Point

Richmond, Virginia 23219
Attention: Seth A. Winter



if to Purchaser:

To the address indicated on Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next Business Day delivery was requested).

7.6Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company.
7.7No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of Purchaser,
shall be deemed to make Purchaser a partner or joint venturer with Company.
7.8Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Purchaser shall be
in form and substance satisfactory to such Purchaser.
7.9Entire Agreement.  This Agreement and the Subordinated Note along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Note.
7.10Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without giving effect
to its laws or principles of conflict of laws.  Nothing herein shall be deemed
to limit any rights, powers or privileges which Purchaser may have pursuant to
any law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.
7.11No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Company and Purchaser, and no other Person shall be deemed to have any privity
of contract

22



--------------------------------------------------------------------------------

hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other Person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder.
7.12Legal Tender of United States.  All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.
7.13Reinstatement of Obligations.  To the extent that Purchaser receives any
payment on account of Company’s obligations under the Subordinated Note and any
such payment and/or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside, subordinated and/or required to be repaid
to a trustee, receiver or any other Person under any bankruptcy act, state or
federal law, common law or equitable cause, then to the extent of such payment
received, Company’s obligations under the Subordinated Note or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment(s) had not been received by Purchaser and applied on account
of Company’s obligations; provided, however, if Purchaser successfully contests
any such invalidation, declaration, set aside, subordination or other order to
pay any such payment to any third party, Company’s obligations to Purchaser that
otherwise would have been revived pursuant to this subsection shall be deemed
satisfied.
7.14Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions.
 This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
7.15Knowledge; Discretion.  All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices, and such knowledge as
would reasonably be expected to come to the attention of such officers in the
performance of their respective duties.  Unless specified to the contrary
herein, all references herein to an exercise of discretion or judgment by
Purchaser, to the making of a determination or designation by Purchaser, to the
application of Purchaser’s discretion or opinion, to the granting or withholding
of Purchaser’s consent or approval, to the consideration of whether a matter or
thing is satisfactory or acceptable to Purchaser, or otherwise involving the
decision making of Purchaser, shall be deemed to mean that such Purchaser shall
decide using the reasonable discretion or judgment of a prudent lender.
7.16Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF

23



--------------------------------------------------------------------------------

COMPANY OR PURCHASER.  THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED
IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE PARTIES FURTHER ACKNOWLEDGE
THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR COUNSEL AND
IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (III) THIS WAIVER
SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY
INCORPORATED THEREIN.
7.17Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
7.18Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.

[Signature Pages Follow]



24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.



COMPANY:

C&F FINANCIAL CORPORATION







By:

Name: Thomas F. Cherry

Title: President & Chief Executive Officer





[Company Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

PURCHASER:

NAME







By:

Name:  

Title:



Address of Purchaser:



[_____]
[_____]
[_____]



Address for Delivery of Note:



[_____]
[_____]
[_____]



Principal Amount of Subordinated Note Purchased:



$[_____]











[Purchaser Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBORDINATED NOTE







Exhibit A-1





--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF COUNSEL









Exhibit B-1





--------------------------------------------------------------------------------

Schedule 4.1.1.2 – Direct and Indirect Subsidiaries



--------------------------------------------------------------------------------